DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the amended claim set received 10/25/2021 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9, 11, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring US 2017/0218727 in view of Morris US 2020/0347725 (priority to provisional application No. 62/841,558 filed May 1, 2019).
Regarding claim 1, Oehring discloses: 
A system mounted for use in fracturing operations ([0037]), the system comprising: 
a line heater (“gas can be heated before the premixing process in the vaporizer unit to help carry the fuel to its destination. Heaters on the pipes can also be utilized to keep the gas route warm enough so the vapor does not condense” [0045]; and vaporizer 636-a, 636-b, 636-c, 636-d, Fig. 6; additionally “filters” also heat the gas [0050]) to enable heating of fuel to be used with a turbine generator (turbine 645-a, 645-b, 645-c, 645-d Fig. 6 and [0070]) and one or more pressure regulators (individual regulators 614, Fig. 6, [0073]; Oehring also teaches” If required, extra pressure regulation or fuel filtering can be applied to any embodiment” [0073] and  “Regulators can be in the form of a specialized unit containing multiple regulators and bypass or isolation valves, such as the pressure regulator skid 220 of FIG. 2,” [0073]) coupled to the line heater (coupled to the line heater by connection to the pipes/lines carrying the same fuel) to enable adjustment of a pressure associated with the fuel (fundamental function of a pressure regulator).  

Oehring does not disclose the system including the line heater and the one or more pressure regulators on a [singular] skid as claimed.

Morris discloses in Figs. 2B-2C, a system comprising a fuel heater (within element 205 as read at para. 0058) and fuel pressure regulation equipment (within element 205 as read at para. 0058) for use with a turbine generator (comprising gas turbine 225 and associated electrical generator 250) all mounted on a singular skid 200 (200 reads as a ‘transport’ which is a skid as read at para. 0017).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Oehring so that all the equipment of the system (including the line heater and one or more pressure regulators) is mounted on a singular skid as taught by Morris in order to reduce the worksite footprint and provide the ability for operators to easily move and deploy the equipment (Morris para. 0030, last sentence, and para. 0040).


Regarding claim 4, Oehring in view of Morris teaches the invention as discussed for claim 1, and Oehring further teaches;
a bypassable high pressure regulator or a bypassable low pressure regulator functioning as the one or more pressure regulators to enable the adjustment of “If required, extra pressure regulation or fuel filtering can be applied to any embodiment [0073], and “Regulators can be in the form of a specialized unit containing multiple regulators and bypass or isolation valves, such as the pressure regulator skid 220 of FIG. 2 FIG. 2, or can be individual regulators 614 spread throughout the compression system. Each piece of equipment can contain dedicated internal pressure regulators.” [0073]) 

Regarding claim 6, Oehring in view of Morris teaches the invention as discussed for claim 1, and Oehring further teaches;
a redundant heating sub-system comprising an electric heater to support the heating of the fuel upon failure of a feature of the line heater (Oehring teaches “Heaters on the pipes can also be utilized to keep the gas route warm enough so the vapor does not condense. In an embodiment, electric heaters can be powered by the turbines when the turbines are running” [0045] – these electric heaters are used in addition to the vaporizer) 

Regarding claim 9, Oehring in view of Morris teaches the invention as discussed for claim 1.  Oehring further teaches:
one or more first valves associated with an inlet of the line heater to enable bypassing of the line heater (“Valves 610 are optionally provided at the fuel inlets
and outlets to each piece of equipment” [0074]); or one or more second valves associated with an inlet to the one or more pressure regulators to enable 

Regarding claim 11, Oehring discloses:
A method for supporting fracturing operations, the method comprising: 
positioning a line heater (“gas can be heated before the premixing process in the vaporizer unit to help carry the fuel to its destination. Heaters on the pipes can also be utilized to keep the gas route warm enough so the vapor does not condense” [0045]; and vaporizer 636-a, 636-b, 636-c, 636-d, Fig. 6; additionally “filters” also heat the gas [0050]) to enable heating of fuel to be used with a turbine generator; 
coupling one or more pressure regulators to the line heater; and enabling the one or more pressure regulators to adjust a pressure associated with the fuel (“If required, extra pressure regulation or fuel filtering can be applied to any embodiment” [0073]; and also ” Regulators can be in the form of a specialized unit containing multiple regulators and bypass or isolation valves, such as the pressure regulator skid 220 of FIG. 2, or can be individual regulators 614 spread throughout the compression system. Each piece of equipment can contain dedicated internal pressure regulators” [0073]) (coupled to the line heater by connection to the pipes/lines carrying the same fuel) (adjustment of pressure is the fundamental function of a pressure regulator).



Morris discloses in Figs. 2B-2C, a system comprising a fuel heater (within element 205 as read at para. 0058) and fuel pressure regulation equipment (within element 205 as read at para. 0058) for use with a turbine generator (comprising gas turbine 225 and associated electrical generator 250) all mounted on a singular skid 200 (200 reads as a ‘transport’ which is a skid as read at para. 0017).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Oehring to include positioning all the equipment of the system (including the line heater and one or more pressure regulators) on a singular skid as taught by Morris in order to reduce the worksite footprint and provide the ability for operators to easily move and deploy the equipment (Morris para. 0030, last sentence, and para. 0040).


Regarding claim 14, Oehring in view of Morris teaches the invention as discussed for claim 11.  Oehring further teaches:
providing a bypassable high pressure regulator or a bypassable low pressure regulator to function as the one or more pressure regulators;  
“If required, extra pressure regulation or fuel filtering can be applied to any embodiment [0073], and “Regulators can be in the form of a specialized unit containing multiple regulators and bypass or isolation valves, such as the pressure regulator skid 220 of FIG. 2 FIG. 2, or can be individual regulators 614 spread throughout the compression system. Each piece of equipment can contain dedicated internal pressure regulators.” [0073])


Regarding claim 16, Oehring in view of Morris teaches the invention as discussed for claim 11. Oehring further teaches: 
supporting the heating of the fuel upon failure of a feature of the line heater using redundant heating comprising an electric heater (electric heaters [0045]).  

Regarding claim 19, Oehring in view of Morris teaches the invention as discussed for claim 11.  Oehring further teaches:
associating one or more first valves with an inlet of the line heater to enable  bypassing of the line heater (“Valves 610 are optionally provided at the fuel inlets
and outlets to each piece of equipment” [0074]); or 
associating one or more second valves with an inlet to the one or more pressure regulators to enable bypassing of the one or more pressure regulators .  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Morris and further in view of Bernert US 2013/0111928.

Regarding claim 2, Oehring in view of Morris teaches the invention as discussed for claim 1.  Oehring in view of Morris as discussed above does not teach the system further comprising: a bypassable indirect heating bath functioning as the line heater through which a fuel pipe comprising the fuel passes to enable the heating of the fuel.  
Bernert teaches “Water bath vaporizers are comprised of a water tank or bath into which is submerged a vaporizing coil or tube bundle for the purpose of transferring heat from the water bath to the cryogenic liquid flowing through the tubular coil or tubes of the tube bundle” [0005].
	It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris further to use a heating bath as the vaporizer (heater) as taught by Bernert, in order to transfer heat from the water bath to the cryogenic liquid, as taught by Bernert [0005].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Morris and further in view of Bernet US 2013/0111928 and Kamen US 2011/0025267.

Regarding claim 12, Oehring in view of Morris teaches the invention as discussed for claim 11.  Oehring in view of Morris as discussed above does not teach further comprising: 
providing a bypassable indirect heating bath to function as the line heater; and 
enabling the fuel to pass through a fuel pipe within the bypassable indirect heating bath. 
Bernert teaches “Water bath vaporizers are comprised of a water tank or bath into which is submerged a vaporizing coil or tube bundle for the purpose of transferring heat from the water bath to the cryogenic liquid flowing through the tubular coil or tubes of the tube bundle” [0005].
	It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris further to use a heating bath as the vaporizer (heater) as taught by Bernert, in order to transfer heat from the water bath to the cryogenic liquid, as taught by Bernert [0005].
	However, Oehring in view of Morris and Bernert does not teach comprising a chemical warmer to perform the heating of the fuel.  
	Kamen teaches a method of providing heat to equipment when other sources of heat may not be easily available “When transporting batteries in the charging vehicle, the batteries may be kept warm by a chemical warmer to ensure proper operability. Similarly, at charging stations, batteries may also be kept warm by a chemical warmer” [0108].  
.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Morris and further in view of Fujita US 2018/0223696.
Regarding claim 3, Oehring in view of Morris teaches the invention as discussed for claim 1.  Oehring in view of Morris as discussed above does not teach: a glycol bath or glycol-based heat exchanger provided as the line heater through which a fuel pipe comprising the fuel passes to enable the heating of the fuel.  
Fujita teaches a glycol bath or glycol-based heat exchanger (“heat exchange part 82 heats the liquefied natural gas G and at the same time, cools the first intermediate refrigerant B. As the first intermediate refrigerant B of this embodiment, ethylene glycol or the like, that is an anti-freezing solution, is used” [0066]) provided as the line heater through which a fuel pipe comprising the fuel passes to enable the heating of the fuel (see Fig. 3 and Fig. 5).  
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to use a glycol based heat exchanger, as taught by Fujita, in order to take advantage of glycol’s anti-freezing qualitied to prevent the fluid from freezing, as taught by Fujita [0066].

Regarding claim 13, Oehring in view of Morris teaches the invention as discussed for claim 11.  However, Oehring in view of Morris as discussed above does not teach further comprising: providing a glycol bath or glycol-based heat exchanger as the line heater; enabling the fuel to pass through a fuel pipe within the glycol bath or the glycol- based heat exchanger to perform the heating of the fuel.  
Fujita teaches a glycol bath or glycol-based heat exchanger (“heat exchange part 82 heats the liquefied natural gas G and at the same time, cools the first intermediate refrigerant B. As the first intermediate refrigerant B of this embodiment, ethylene glycol or the like, that is an anti-freezing solution, is used” [0066]) provided as the line heater through which a fuel pipe comprising the fuel passes to enable the heating of the fuel (see Fig. 3 and Fig. 5).  
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to use a glycol based heat exchanger, as taught by Fujita, in order to take advantage of glycol’s anti-freezing qualitied to prevent the fluid from freezing, as taught by Fujita [0066].

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Morris and further in view of Rowe US 2017/0292784. 
Regarding claim 5, Oehring in view of Morris teaches the invention as discussed for claim 1.  However, Oehring in view of Morris as discussed above does not teach: a 
	Rowe teaches a methanol injector (methanol may be injected upstream of first cryogenic liquefaction vessel 28 and/or second cryogenic liquefaction vessel 44” [0055]; Fig. 3) and a methanol extractor (The use of a 3-phase separator would allow for the removal of methanol and scavenger that may be introduced to the fluid prior to the fluid passing through second phase separator 34 [0053]).
	It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to introduce and then remove methanol into and from the fuel lines as taught by Rowe, in order to maintain efficient flow through the system, as taught by Rowe [0055].

Regarding claim 15, Oehring in view of Morris teaches the invention as discussed for claim 11.  However, Oehring in view of Morris as discussed above does not teach further comprising: supporting the heating of the fuel upon failure of a feature of the line heater using redundant heating comprising a methanol injector and a methanol extractor.  
Rowe teaches a methanol injector (methanol may be injected upstream of first cryogenic liquefaction vessel 28 and/or second cryogenic liquefaction vessel 44” [0055]; Fig. 3) and a methanol extractor (The use of a 3-phase separator would allow for the removal of methanol and scavenger that may be introduced to the fluid prior to the fluid passing through second phase separator 34 [0053]).
.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Morris and further in view of Ferguson US 5,395,230.
Regarding claim 7, Oehring in view of Morris teaches the invention as discussed for claim 1.  However, Oehring in view of Morris as discussed above does not teach further comprising: a forced draft burner associated with the line heater to promote the heating of the fuel.  
Ferguson teaches a forced draft burner associated with the heater to promote the heating (“the products of combustion generated by the forced draft burner in the combustion chamber 37 are supplied to the heat exchange tubes 65 and the secondary heat exchanger 64” Col. 4 ll. 53-56).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to use forced draft burners, as taught by Ferguson, in order to provide a source of heat to the vaporizer/heater and thus providing heat to the fuel flowing through the vaporizer, to vaporize and heat the fuel prior to combustion.

Regarding claim 17, Oehring in view of Morris teaches the invention as discussed for claim 11.  However, Oehring in view of Morris does not teach further comprising: promoting the heating of the fuel using a forced draft burner associated with the line heater.  
Ferguson teaches a forced draft burner associated promoting the heating in the heater (“the products of combustion generated by the forced draft burner in the combustion chamber 37 are supplied to the heat exchange tubes 65 and the secondary heat exchanger 64” Col. 4 ll. 53-56).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to use forced draft burners, as taught by Ferguson, in order to provide a source of heat to the vaporizer/heater and thus providing heat to the fuel flowing through the vaporizer, to vaporize and heat the fuel prior to combustion.

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Morris and further in view of Zhang US 2018/0306119. 
Regarding claim 8, Oehring in view of Morris teaches the invention as discussed for claim 1.  Ohering further teaches: a datavan (data van [0036]).  
However, Oehring in view of Morris does not teach: further comprising: one or more sensors associated with the line heater and the one or more pressure regulators, the one or more sensors to: detect temperature or pressure information at one or more 
Zhang teaches: 
one or more sensors (362, 364, 366, 368 in Fig. 2 and [0023]) associated with the line heater and the one or more pressure regulators (102 [0022]), the one or more sensors to: detect temperature or pressure information (“each sensor 362, 364, 366, 368 can be configured to determine (e.g., by direct measurement and/or calculation from related variables) various quantities such as the conditions of the operational fluids (e.g., the temperature and/or pressure of fuel gas 318 entering inlet 314 of first pipeline 310), etc” [0023]) at one or more of an input (314) and an output (316) of the line heater (300 [0022]) and the one or more pressure regulators (102); and transmit the temperature or pressure information to a remote receiver (controller 210 [0022]; also “Sensor(s) 360 may be in direct and/or indirect communication with controller 210” [0023]).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to include sensors to measure temperature and pressure of the fuel, as taught by Zhang, and to enable them to communicate with a controller, as taught by Zhang [0023], placing the controller in the data van taught by Oehring, in order to allow the controller to receive information from the sensors regarding “conditions of the operational fluids” to “calculate additional conditions of the operational fluid(s)” as taught by Zhang [0023].

Regarding claim 10, Oehring in view of Morris teaches the invention as discussed for claim 9.  Oehring further teaches a datavan (data van [0036]).  
However, Oehring in view of Morris does not teach further comprising: one or more remote receivers associated with the one or more first valves or the one or more second valves to enable the bypassing of the line heater or the one or more pressure regulators from an input of a datavan or from one or more sensors associated with the line heater or the one or more pressure regulators, the one or more sensors to detect temperature information or pressure information during operation of the system.  
	Zhang teaches one or more remote receivers (“controller 210 such that controller 210 may be operably couple to control valves 382, 384, 386 to govern the position of the control valves during operation of water bath heater 300. Controller 210, more specifically, can adjust a position of control valves 382, 384, 386 based on conditions
of operational fluids (e.g. fuel gas 318) and identification of component types” [0029]) associated with the one or more valves of the line heater (300) or the one or more pressure regulators from an input of a datavan (controller 210) or from one or more sensors associated with the line heater (362, 364, 366, 368 [0023]) or the one or more pressure regulators, the one or more sensors to detect temperature information or pressure information during operation of the system (“sensor 362, 364, 366, 368 can be configured to determine (e.g., by direct measurement and/or calculation from related variables) various quantities such as the conditions of the operational fluids (e.g., the temperature and/or pressure of fuel gas 318 entering inlet 314 of first pipeline 310), etc., to calculate additional conditions of the operational fluid(s)” [0023]).  


Regarding claim 18, Oehring in view of Morris teaches the invention as discussed for claim 11.  Oehring teaches a datavan (data van [0036]).  
However, Oehring in view of Morris does not teach further comprising: associating one or more sensors with the line heater and the one or more pressure regulators; detecting temperature or pressure information (“each sensor 362, 364, 366, 368 can be configured to determine using the one or more sensors at one or more of an input and an output of the line heater and the one or more pressure regulators (“each sensor 362, 364, 366, 368 can be configured to determine (e.g., by direct measurement and/or calculation from related variables); and 
transmitting the temperature or pressure information to a remote receiver of a datavan.  
	Zhang teaches: 
associating one or more sensors  (362, 364, 366, 368 in Fig. 2 and [0023]) with the line heater (300) and the one or more pressure regulators (102 [0022]); 
detecting temperature or pressure information using the one or more sensors (“each sensor 362, 364, 366, 368 can be configured to determine (e.g., by direct 
transmitting the temperature or pressure information to a remote receiver (“To control the operation of water bath 300 embodiments of system 200 may include, for example, a controller 210 coupled to various sensors, valves, etc., of water bath heater 300 and/or pressure reduction station 102  ([0022])”.  
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to include sensors to measure temperature and pressure of the fuel, as taught by Zhang, and to enable them to communicate with a controller, as taught by Zhang [0023], placing the controller in the van taught by Oehring, in order to allow the controller to receive information from the sensors regarding “conditions of the operational fluids” to “calculate additional conditions of the operational fluid(s)” as taught by Zhang [0023].

Regarding claim 20, Oehring in view of Morris teaches the invention as discussed for claim 19.  Oehring further teaches a datavan (data van [0036]).  
However, Oehring in view of Morris does not teach further comprising: 
associating one or more remote receivers with the one or more first valves or the one or more second valves; 
enabling, by the association of the one or more remote receivers, the bypassing of the line heater or the one or more pressure regulators by: 

Zhang teaches associating one or more remote receivers (“controller 210 such that controller 210 may be operably couple to control valves 382, 384, 386 to govern the position of the control valves during operation of water bath heater 300. Controller 210, more specifically, can adjust a position of control valves 382, 384, 386 based on conditions of operational fluids (e.g. fuel gas 318) and identification of component types” [0029]) with the one or more valves; enabling, by the association of the one or more remote receivers, the bypassing of the line heater (300) or the one or more pressure regulators (102) by: one or more remote inputs from a controller 210 or from one or one or more second inputs from sensors (362, 364, 366, 368 [0023]) associated with the line heater or the one or more pressure regulators used to detect temperature information or pressure information (“sensor 362, 364, 366, 368 can be configured to determine (e.g., by direct measurement and/or calculation from related variables) various quantities such as the conditions of the operational fluids (e.g., the temperature and/or pressure of fuel gas 318 entering inlet 314 of first pipeline 310), etc., to calculate additional conditions of the operational fluid(s)” [0023]).  
	It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Oehring in view of Morris to incorporate a controller in the datavan and sensors to measure the operating conditions of the fuel, and receivers connected to valves, as taught by Zhang, connecting the receivers with a first and second valves associated with the heat exchanger in order to .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered.  The arguments are directed at the prior art rejection of the independent claims 1 and 11 over Oehring for failing to disclose the one or more pressure regulators and line heater are on the same skid as claimed.  The rejection above incorporates the secondary reference of Morris to teach the positioning of the regulators and heater on the skid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571) 272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                                                        Primary Examiner, Art Unit 3741                                                                                                                Examiner, Art Unit 3741